Citation Nr: 9935807	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  95-40 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder due 
to an undiagnosed illness.

2.  Entitlement to service connection for a weight gain due 
to an undiagnosed illness.

3.  Entitlement to service connection for a tingling 
sensation of the body due to an undiagnosed illness.

4.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

5.  Entitlement to service connection for allergic rhinitis 
due to an undiagnosed illness.

6.  Entitlement to service connection for joint pain 
(arthralgias) of the elbows and upper arms due to an 
undiagnosed illness.


7.  Entitlement to service connection for joint pain 
(arthralgias) of the knees due to an undiagnosed illness.

8.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.  

9.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

10.  Entitlement to service connection for bursitis of the 
right elbow and upper arm due to an undiagnosed illness.

11.  Entitlement to service connection for dizziness due to 
an undiagnosed illness.

12.  Entitlement to service connection for herpes zoster.  


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 1969 
and from March 1985 to July 1991.  He served in Southwest 
Asia during Operation Desert Storm.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 1995 from the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
tingling sensation in the body; fatigue; memory loss; 
headaches; skin disorder; weight gain; allergic rhinitis; 
joint pain of the elbows and upper arms; right elbow 

bursitis; and dizziness, due to undiagnosed illness: and 
denied service connection for herpes zoster on a direct 
basis.  

The issue regarding entitlement to service connection for 
joint pain of the knees will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  Undiagnosed conditions, and specifically tingling 
sensation in the body, fatigue, memory loss and headaches, 
have been found by medical evidence to be related to the 
veteran's Persian Gulf service.

2.  Diagnoses of the skin disorder, as hyperhidrosis and 
tinea pedis, have been made. 

3.  No medical evidence has been submitted to show that the 
veteran is suffering from a skin disorder, diagnosed as tinea 
pedis and hyperhidrosis, that began during active duty or is 
otherwise causally or etiologically related to service.

4.  Diagnoses of the upper extremity disorders, as chronic 
bicipital tendonitis of the right shoulder and chronic 
lateral epicondylitis, right elbow, have been made. 

5.  No medical evidence has been submitted to show that the 
veteran is suffering from chronic bicipital tendonitis of the 
right shoulder and chronic lateral epicondylitis, right 
elbow, that began during active duty or is otherwise causally 
or etiologically related to service.

6.  A diagnosis of the nasal disorder, as allergic or 
vasomotor rhinitis, has been made.


7. No medical evidence has been submitted to show that the 
veteran is suffering from allergic or vasomotor rhinitis that 
began during active duty or is otherwise causally or 
etiologically related to service.

8.  No medical evidence has been submitted to show that the 
veteran is suffering from dizziness that began during active 
duty or is otherwise causally or etiologically related to 
service, to include Persian Gulf service.

9.  Weight gain is not shown to be a disability that is 
causally or etiologically related to service, to include 
Persian Gulf service.

10.  Herpes zoster, diagnosed inservice, was acute and 
transitory and resolved without residual disability. 


CONCLUSIONS OF LAW

1.  Tingling sensation in the body, fatigue, memory loss and 
headaches, due to undiagnosed illness, were incurred in 
wartime service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.102, 3.317 (1999).

2.  The claims for service connection for skin disorders, 
diagnosed as hyperhidrosis and tinea pedis; joint pain and 
bursitis of the elbows and upper arms, diagnosed as chronic 
bicipital tendonitis of the right shoulder and chronic 
lateral epicondylitis of the right elbow; weight gain; 
allergic rhinitis and dizziness; due to undiagnosed illness, 
are not well grounded.  38 U.S.C.A. § 5107 (a) (West 1991); 
Caluza v. Brown, 7 Vet.App. 498 (1995).

3.  The claim for service connection for herpes zoster, on a 
direct basis, is not well grounded.  38 U.S.C.A. § 5107 (a) 
(West 1991); Caluza v. Brown, 7 Vet.App. 498 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he acquired the 
following illnesses and symptoms as the result of undiagnosed 
illness from his Persian Gulf service:  tingling sensation in 
the body; fatigue; memory loss; headaches; skin disorder; 
weight gain; allergic rhinitis; joint pain of the elbows and 
upper arms; and dizziness.  He also contends that he acquired 
herpes zoster as the direct result of active service.  He 
alleges that he was in good health prior to serving in the 
Persian Gulf, and that  his illnesses were incurred during 
his Persian Gulf service or as a result of such service.

Pertinent Laws-Persian Gulf Claims

Service connection may be established for a disability 
resulting from diseases or injuries that are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 

legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Establishing "direct" service connection for a disability 
that has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For servicemembers who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. 
§ 3.317(a)(1) (1998).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(2) (1999).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1998).


Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders. 38 C.F.R. § 3.317(b) (1999).

This regulation makes plain, though, that service connection 
in such circumstances is only to be granted where there is an 
undiagnosed illness during active service in the Southwest 
Asia theater of operations, or to a degree of 10 percent or 
more, not later than December 31, 2001.   

Tingling Sensation, Fatigue, Memory loss and Headaches 

Factual Background

Attempts to procure service medical records have thus far 
been fruitless, apart from the April 1991 redeployment 
examination report, a separation examination report from 
January 1969, and reports of some annual examinations from 
1982 to 1987.  These available records are negative for 
findings or complaints of tingling sensation, fatigue, memory 
loss or headaches.  The veteran's service personnel record 
reveals that he served in Southwest Asia from January 1991 to 
May 1991.  

In August 1994, the veteran was treated for complaints that 
included fatigue.  He was assessed with mild fatigue, 
suspected secondary to daily stressors.  

In October 1994, the veteran underwent a series of VA 
examinations.  Complaints of multiple neurological symptoms 
due to ingestion of "nerve gas pills" during the Persian 
Gulf war were reported in the neurological disorders 
examination.  These complaints included short-term memory 
loss, fatigue, weakness, headaches and a "weird tingling 
sensation" in the entire body.  He had not consulted a 
neurologist 

and a Persian Gulf War physical examination, with all the 
reported laboratory work, was normal.  A diagnosis had not 
been made and there were no symptoms at the time he took the 
"nerve gas pills."  His subjective complaints included 
memory loss, weakness and tingling sensations.  He alleged 
being unable to work 2 or 3 days a week as a carpet layer due 
to these symptoms.  The objective findings showed no 
indication of migraine; no finding of tics and paramyoclonus 
complex involving the muscle groups; and no findings of 
chorea or choreiform disorder.  The diagnosis rendered was 
Persian Gulf War syndrome; and fatigue, memory loss, 
weakness, headaches and tingling, according to the typed 
transcription of the report.  However, the handwritten 
diagnosis rendered in the rough copy of the October 1994 
examination was "Persian Gulf War syndrome [with] fatigue, 
memory loss, weakness headaches and tingling."  Therefore 
the diagnosis of Persian Gulf War syndrome clearly intended 
to include the fatigue, memory loss, weakness, headaches and 
tingling as manifestations of the syndrome.  

A December 1994 VA neurological disorders examination 
essentially came up with the same findings and complaints as 
the findings made in October 1994.  The diagnosis rendered 
was fatigue, memory loss, weakness, headaches and tingling of 
undetermined etiology, status post Persian Gulf War.  A 
general remark from the December 1994 VA examination was that 
the veteran did not meet the criteria for chronic fatigue 
disorder.

Several lay statements were submitted in August 1995 by 
acquaintances and relatives.  His wife indicated that she 
knew the veteran prior to the time he served in the Gulf War, 
and that he had never had any physical problems prior to his 
Gulf War service.  She averred that, after he returned, he 
began having problems with joint aches, headaches, short-term 
memory loss and shortness of breath.  His brother indicated 
that he was aware of the veteran's complaints, which included 
headaches and fatigue.  His nephew also indicated that the 
veteran complained of frequent headaches and fatigue.  A 
fellow Guardsman also indicated that he was aware of 
complaints that included fatigue.


A June 1995 "over 40" reserve examination noted complaints 
of occasional headaches and memory problems.  Findings on 
physical evaluation were normal.

In September 1995 the veteran was seen desiring an 
appointment for complaints of fatigue and dizziness.  
Complaints of fatigue, with occasional headaches, were 
reported in a November 1995 treatment note.  In February 1996 
he was again seen for complaints that included fatigue.   

The veteran filled out a Persian Gulf War (PGW) questionnaire 
in December 1996.  In this questionnaire the veteran marked 
"yes" for complaints of sudden loss of strength and 
excessive fatigue, lasting more than 24 hours, since his Gulf 
War service and said to have been present in the past month.  
Complaints of severe problems concentrating, reasoning or 
memory loss were marked.  Mild headaches and mild numbness or 
tingling sensation in the hands and feet were also marked.  

In September 1996 he was seen at the VA clinic with continued 
complaints, including ongoing fatigue.  He was assessed in 
part with fatigue and dysthymia.

Analysis

With respect to the veteran's allegation that he suffers from 
an undiagnosed disability that had its onset in the Persian 
Gulf, the Board notes that the symptomatology of fatigue, 
memory loss, headaches and tingling, which the veteran has 
complained about has not been attributed to any diagnosed 
disease. Furthermore there are medical opinions that link 
these current complaints to Persian Gulf War syndrome, as 
reflected on VA examination reports of October 1994 and 
December 1994.  Moreover, the record documents consistently 
described symptoms with enough frequency as to conclude that 
the current complaints are subsequent manifestations of the 
same process.  Finally, these manifestations are shown to be 
chronic in nature, with treatment and complaints shown to 
have persisted for more than two years.


In consideration of the complete evidence of record and 
contentions advanced, the Board finds that the veteran has 
satisfied the criteria of an undiagnosed illness manifested 
by fatigue, memory loss, headaches and tingling subject to 
presumptive service connection based on his Persian Gulf  
service.  The Board notes that because the disorder was found 
by medical opinion to have become manifest due to his Persian 
Gulf service, it is not required that the disability be shown 
to a degree of 10 percent.  38 C.F.R. § 3.317(a)(1)(i) 
(1999).

Issues Regarding Skin Disorder, to Include Herpes Zoster on a 
Direct Basis

Principles Regarding Well-Groundedness

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet.App. 78 (1990).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet.App. 498 (1995).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107 (a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the appellant is not met.  
See Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet.App. 
19 (1993).

Factual Background

Service medical records reveal that the veteran was diagnosed 
with shingles (herpes zoster) of the thoracic area in March 
1991, resolving, on redeployment examination of April 1991.  
His service medical records and evaluations are otherwise 
negative for skin abnormalities or complaints.  

In August 1994 he treated for problems that included 
complaints of scaling and rash on the feet a month ago, that 
had since resolved.  

The report from an October 1994 VA skin disorders examination 
shows a history of the veteran having developed a rash with a 
line of painful blisters on the soles and sides of his feet 
soon after his return from Desert Storm.  He also gave a 
history of a rash on his chest diagnosed as "shingles."  
Complaints of throbbing pain in his feet were noted.  On 
objective evaluation, no current rash was noted.  Nervous 
manifestations of pruritis were noted.  The diagnosis 
rendered included status post herpes zoster, by history only, 
and probable hyperhidrosis of the feet.  

In November 1995, the veteran treated at the primary care 
clinic, where he reported complaints that included rash, 
since service, but no rash was found on examination.

The December 1996 PGW questionnaire states that the veteran 
suffered from mild skin rashes, said to have begun after the 
Persian Gulf War.  

In March 1998, the veteran was seen for a rash on the right 
foot, with blisters that come and go, described as painful, 
with some itching.  There were 2 circular lesions on the 
right foot.  The diagnosis rendered was blister tinea pedis.  


Two lay statements submitted in April 1998 acknowledged that 
a rash on the right foot was observed by two lay persons.

Analysis

Upon review of the evidence, the Board finds that the veteran 
has not submitted well-grounded claims for service connection 
for a skin disorder due to an undiagnosed illness and for 
service connection for herpes zoster.  

Regarding the claim for a skin disorder due to an undiagnosed 
illness, the Board acknowledges that signs and symptoms that 
may be manifestations of undiagnosed illness, include signs 
or symptoms involving the skin.  38 C.F.R. § 3.317(b)(8) 
(1999).  This regulation makes plain, though, that service 
connection in such circumstances is only to be granted where 
there is an undiagnosed illness.  Service connection is not 
warranted under 38 C.F.R. § 3.317 where a formal medical 
diagnosis has been made.  With respect to the veteran's 
allegation that he suffers from an undiagnosed disability 
that had its onset in the Persian Gulf, the Board notes that 
the symptomatology of which the veteran has complained has 
not resulted in a disability that can be said to be 
"undiagnosed."  To the contrary, VA examination report of 
October 1994 and a VA clinical consultation record of March 
1998 reflect diagnoses of herpes zoster, by history only, 
probable hyperhidrosis of the feet and tinea pedis, 
respectively.  To the extent that the evidence does not 
reveal the veteran's skin disorder, diagnosed as 
hyperhidrosis and tinea pedis, dates back to service, the 
Board finds that service connection for the same on a direct 
basis is also not warranted.  

Regarding the diagnosis of herpes zoster, the Board finds 
that the inservice diagnosis of "shingles" of the torso 
noted in the April 1991 redeployment examination was acute 
and transitory, and resolved without residuals.  Therefore, 
there being no evidence of recurrence of herpes zoster 
(shingles), the veteran's claim for service connection for 
herpes zoster is not well grounded.  


Weight Gain, Dizziness, Allergic Rhinitis, Joint Pain and 
Bursitis of Elbows/Arms

Factual Background

Service medical records show no evidence of dizziness, 
allergic rhinitis or joint pain as reflected in the repeated 
examinations of January 1969, January 1982, December 1987 and 
the redeployment examination of April 1991.  The veteran's 
weight was noted to be 150 pounds in January 1969; his height 
was 70 inches.  By January 1982, in an Army National Guard 
examination his weight was 179 pounds.  In December 1987, his 
weight was 177 pounds.  By the time of his redeployment 
examination in April 1991, his weight was up to 181 pounds.

In August 1994 the veteran was seen for various complaints 
including right elbow problems and congestion, and was 
diagnosed with right radial bursitis and allergic rhinitis.  
His weight was 199.9 pounds.  His August 1994 X-ray of the 
right elbow was normal. 

In October 1994 the series of VA examinations conducted 
included a general medical examination that noted the 
veteran's weight to be 198 pounds, with maximum weight of 201 
pounds in the past year.  Systems, including his digestive 
system, lymphatic and hemic systems and endocrine systems, 
were normal.  The VA joints examination of October 1994 
revealed complaints of multiple joint problems including 
bursitis of the right shoulder, and pain in the right elbow.  
Subjective complaints included sharp pain and some stiffness 
in the alleged joints.  There was no swelling, redness or 
heat.  The pain was described as constant, and unrelated to 
activities.  The diagnoses rendered included chronic 
bicipital tendonitis of the right shoulder and chronic 
lateral epicondylitis, right elbow.  Right shoulder X-rays 
were normal.  The October 1994 VA examination of the nose 
revealed complaints of stuffy nose, burning eyes, nasal 
drainage and fatigue, and diagnosed allergic or vasomotor 
rhinitis.  


Lay statements, submitted in August 1995 from acquaintances 
and relatives, indicated that they were aware that, upon the 
veteran's return from the Persian Gulf, he had complaints 
that included joint pain and dizziness.  In September 1995 he 
complained of dizziness.  

In November 1995 the veteran was treated for complaints that 
included pain in multiple joints, and was noted to weigh 198 
pounds.  Complaints including joint aches were also noted in 
a February 1996 treatment note, which noted his weight to be 
196 pounds.  

The December 1996 PGW questionnaire included complaints of 
joint pain, described as severe, and mild swelling of the 
joints.  The veteran also complained of mild dizziness or 
loss of balance.  He complained of mild runny nose or 
congestion of nose or sinus.  

In March 1998, the veteran was treated for a rash, and was 
found to weigh 201 pounds, at 5 foot 11 inches tall.

Analysis

Upon review of the evidence, the Board finds that the veteran 
has not submitted well grounded claims for service connection 
for weight gain, dizziness, allergic rhinitis and joint pain 
or bursitis of the elbows and arms.  

Regarding the veteran's claim for service connection for 
weight gain, there is no evidence that his weight gain is 
attributable to pathology of any sort, and may not be 
presumed to be the result of an undiagnosed illness.  While 
weight loss is identified as a potential undiagnosed illness 
attributable to Persian Gulf war environmental conditions, 
weight gain is not.  While the Board acknowledges that the 
veteran gained over 30 pounds from 1969 to 1991, and gained 
an additional 10 pounds from 1991 to 1994, there is no 
evidence of abnormal process causing his 

weight gain.  While the veteran's weight gain may be 
described as obesity, the Board would emphasize that obesity, 
per se, is not recognized as a disability within the meaning 
of applicable legislation; indeed, the Board has found no 
authority in VA regulations which would permit an allowance 
of service connection for obesity.  See 38 C.F.R. § 3.303(c).  
Moreover, there is no disease or injury, which occurred 
during service to which the veteran's obesity, or weight 
gain, has been attributed.  In the absence of evidence of a 
current disability for VA purposes, there is no basis for a 
grant of service connection for weight gain in the instant 
case.  

Regarding the veteran's claim for entitlement to service 
connection for dizziness based on an undiagnosed illness, the 
Board notes that neurologic signs or symptoms, or 
neuropsychological signs or symptoms, may be a manifestation 
of undiagnosed illness under 38 C.F.R. § 3.317(b) (1999).  
However dizziness per se is not among the manifestations 
subject to the presumption of service connection under the 
provisions of 38 C.F.R. § 3.317(b).  The Board notes that in 
the VA neurological examination of October 1994 and the 
repeat examination of December 1994, dizziness was not listed 
as a neurological manifestation of the Persian Gulf Syndrome 
that was diagnosed.  There is no medical evidence showing 
that his complaints of dizziness are a neurological or 
neuropsychological symptom or any other manifestation of 
undiagnosed illness under 38 C.F.R. § 3.317(b).  Therefore, 
service connection for dizziness as a manifestation of 
undiagnosed illness is not warranted in this case.  There is 
also no evidence that the sporadic complaints of dizziness, 
first shown to become manifest after discharge, can be linked 
to active duty on a direct basis either. 

Regarding the claims for entitlement to service connection 
for allergic rhinitis and for joint pain and bursitis of the 
elbows and arms, the Board finds that these conditions have 
all been formally diagnosed.  Allergic or vasomotor rhinitis 
is a formal diagnosis that was rendered in October 1994, and 
seen elsewhere in the record.  Regarding the joint 
complaints, chronic bicipital tendonitis of the right 
shoulder and chronic lateral epicondylitis, right elbow were 
formally diagnosed in the October 1994 orthopedic 
examination.  As noted previously, service connection 

is not warranted under 38 C.F.R. § 3.317 where a formal 
medical diagnosis has been made.  To the extent that the 
evidence does not reveal the veteran's allergic rhinitis, 
bicipital tendonitis of the right shoulder and chronic 
lateral epicondylitis, right elbow date back to service, the 
Board finds that service connection for these same conditions 
on a direct basis is also not warranted.  


ORDER

Service connection for manifestations of tingling sensation 
in the body, fatigue, memory loss and headaches, due to an 
undiagnosed illness, is granted.

The claim of entitlement to service connection for a skin 
disorder, diagnosed as hyperhidrosis and tinea pedis, due to 
undiagnosed illness is denied as not well grounded.

The claim of entitlement to service connection for weight 
gain due to undiagnosed illness is denied as not well 
grounded.

The claim of entitlement to service connection for allergic 
rhinitis due to undiagnosed illness is denied as not well 
grounded.

The claim of entitlement to service connection for dizziness 
due to undiagnosed illness is denied as not well grounded.

The claims of entitlement to service connection for joint 
pain and bursitis of the elbows and upper arms, diagnosed as 
chronic bicipital tendonitis of the right shoulder and 
chronic lateral epicondylitis of the right elbow, due to 
undiagnosed illness is denied as not well grounded.

The claim of entitlement to service connection for herpes 
zoster is denied as not well grounded.



REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet.App. 461 (1992); 
Roberts v. Derwinski, 2 Vet.App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991); Littke v. Derwinski, 1 
Vet.App. 90 (1990); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).

The veteran contends that he is entitled to service 
connection for joint pain of the knees as a manifestation of 
undiagnosed illness caused by his Persian Gulf service.

Service medical records reveal no evidence of knee problems, 
to include his "redeployment" examination of April 1991.

The October 1994 VA joints examination noted complaints of 
joint pain that included both knees.  The pain was described 
as sharp, with some stiffness, and was said to be constant 
and unrelated to activities.  Tenderness over the right 
bicipital groove was noted as was tenderness over the right 
lateral epicondyle.  Otherwise, the examination of the knees 
revealed normal findings, with full range of motion, no 
swelling, no deformity and no subluxation or lateral 
instability.  X-rays were also normal.  The diagnosis 
rendered was chronic arthralgias of both knees, cause not 
diagnosed on clinical or radiographic examinations.  

Joint pain complaints, to include the knees, are noted in 
treatment notes throughout the record.  However, unlike the 
veteran's joint complaints in the upper extremities, no 
formal diagnosis regarding his arthralgia (joint pain) of the 
knees has been rendered.  


Upon review of the evidence, the Board finds that further 
development is warranted regarding this matter.  To the 
extent that no formal diagnosis has been rendered regarding 
the veteran's arthralgia of the knees, this condition remains 
subject to possible entitlement to service connection under 
38 C.F.R. § 3.317(b)(5).  However, at present, no medical 
opinion exists specifically attributing the joint pain of the 
knees to an undiagnosed illness due to Persian Gulf service.  
Even without such an opinion, service connection could be 
warranted if the undiagnosed knee pain is found to meet the 
criteria for a 10 percent evaluation for a knee disability.  
The medical evidence, including the October 1994 evaluation, 
does not indicate whether the presently undiagnosed knee 
complaints would meet the 10 percent evaluation needed for 
presumptive service connection of the knee disorder as a 
manifestation of undiagnosed illness, absent medical evidence 
establishing such a link.  Specifically, a clear opinion is 
needed regarding the functional loss due to pain, weakness, 
fatigability, incoordination or pain on movement of a joint. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for any 
knee disorder, and the records of which 
are not already associated with the 
claims file.  After securing the 
necessary release, the RO should obtain 
these records.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an 

opportunity to obtain the records.  
38 C.F.R. § 3.159 (1999).  

2.  The RO should schedule the veteran 
for an orthopedic examination to 
ascertain the nature and extent of his 
bilateral knee disability.  All indicated 
tests should be accomplished and all 
clinical findings and subjective 
complaints should be reported in detail.  
The claims folder should be provided to 
the examiner prior to the examination.  
The examiner must be requested to review 
the available medical records, as well as 
the history of the veteran's involvement 
in Operation Desert Storm and express 
opinions on the following questions: (1) 
the exact current diagnosis, if any 
formal diagnosis is appropriate, of any 
knee pathology and whether any condition 
is acquired or congenital; (2) if a 
formal diagnosis is rendered, the degree 
of probability that any diagnosed knee 
disorder is the direct result of service; 
(3) if a formal diagnosis of a knee 
disorder is not found, whether the 
undiagnosed disorder found is as likely 
as not to have been caused by a 
presumptive disease due to Persian Gulf 
service under 38 C.F.R. § 3.317; (4) if 
an undiagnosed disorder cannot be 
determined to be caused by a presumptive 
disease, the examiner should determine 
whether the undiagnosed knee disorder 
would meet a compensable evaluation by 
analogy to any pertinent criteria for 
knee disabilities.  In this examination, 
the examiner should specifically describe 
any objective findings of pain, weakened 
movement, excess fatigability or 
incoordination referable to the veteran's 
knee disability.  The examiner should 
indicate 

all pertinent ranges of active motion in 
degrees.  The examiner should also 
describe functional loss that is due to 
pain from the service-connected disorder, 
to include, but not limited to, 
restriction in range of motion due to 
pain.  The report of the examination 
should include a complete rationale for 
all opinions expressed.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence, to include 
consideration under 38 C.F.R. § 3.317 or 
any further regulations promulgated that 
pertain to Persian Gulf War veterans and 
in compliance with the instructions for 
the processing of such claims as set 
forth in VBA Circular 21-95-2.  

If the benefit sought on appeal is not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case, and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

